182 S.W.3d 594 (2005)
Jackie BROOKS, Appellant,
v.
FERGUSON-FLORISSANT SCHOOL DISTRICT, R-II, Respondent.
No. ED 86068.
Missouri Court of Appeals, Eastern District, Division One.
November 22, 2005.
Application for Transfer Denied January 19, 2006.
Jackie Brooks, St. Louis, MO, pro se.
Melanie Gurley Kenney and Phyleccia Reed Cole, Tueth, Kenney, Cooper, Mohan & Jackstadt, P.C., St. Louis, MO, for respondent.
Before MARY K. HOFF, P.J. and CLIFFORD H. AHRENS, J. and PATRICIA L. COHEN, J.
Application for Transfer to Supreme Court Denied January 19, 2006.

ORDER
PER CURIAM.
Jackie Brooks appeals the trial court's judgment upholding the decision of the Ferguson-Florissant School District R-II Board of Education (Board) to terminate his indefinite teacher's contract. We affirm.
We have reviewed the briefs of the parties and the record on appeal. The Board's decision is supported by competent and substantial evidence on the whole record. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth our reasons for the order affirming the Board's decision pursuant to Rule 84.16(b).